Detailed Action
Claims 1-8 are pending and examined.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-043978, filed on 03/11/2019.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Program and information processing method for determining a travel route of a ride-sharing vehicle based on a boarding reservation made by a user.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  

Claims 1-7 are rejected under 35 U.S.C. 101 because “a/the program” as claimed does not fall into any of the four statutory classes. Programs that do not have a physical or tangible form, when claimed as a product without any structural recitations are not directed to any of the statutory categories (MPEP 2106.03 I.) (Step 1: No). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claim 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process, which is a statutory category of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The claim recites a method for receiving information, displaying, waiting for user operation, transmitting requests as recited in independent claim 8. The limitation of receiving and waiting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a person receiving data and waiting for a user to make a decision. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the displaying and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “… to designate a stoppage point on the screen or a point other than the stoppage points” which is ambiguous. It is not clear what the relation between “a stoppage point” and “a point other than the stoppage points” is., i.e. “a stoppage point” seems can also be “a point other than the stoppage points” (e.g. see the last limitation of claim 1, “additional stoppage point”). It is not clear how the point is designated and what kind of point is designated in this step. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…to designate one of the stoppage points
Claim 1 recites the limitation “the designated point” in line 3 from the bottom.  There is insufficient antecedent basis for this limitation in the claim. It is not clear it refers to “a stoppage point” or “a point other than the stoppage points”, both of which are “designated” by the user as recited in the claim.
The terms “wide area map” and “narrow area map” in claim 6 are relative terms which renders the claim indefinite.  The terms “wide area map” and “narrow area map” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is not clear what kind of map is considered as “wide area” and “narrow area”.
Claim 8 recites similar language as claim 1 and is rejected for similar reasons above.
	Claims 2-6 are rejected by virtue of the dependency on claim 1. 

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Komai (JP2009008576, hereinafter Komai), in view of Sweeney (US20180326997, hereinafter Sweeney).
As to Claims 1 and 8, Komai teaches a program for causing an information processing device communicable with a server and an information processing method executed by an information processing device communicable with a server, the server being configured to manage a travel plan of a specific vehicle (see at least para 0013), to execute: 
a step of receiving information about the travel plan from the server (see at least para 0020, the calculated guide route, destination, current position on the map output to display device); 
a first display step of displaying, on a screen, stoppage points of the specific vehicle and at least part of a travel route passing through the stoppage points, based on the information about the travel plan (see at least Fig. 3 destination and parking lot 1, 2, 3…, also see Fig. 8 P1, P2, P3 and travel route 24); 
an operation step of waiting for a user operation to designate a stoppage point on the screen or a point other than the stoppage points (see at least para 0023 for waiting till setting switch is activated by the user; para 0030 for waiting for activating the destination change switch, also see para 0031-0032); 
a step of transmitting a first request to the server when the stoppage point is designated by the user operation, the first request being a request to modify the travel plan so that a user of the information processing device gets on the specific vehicle or gets off the specific vehicle at the stoppage point (see at least para 0030-0031 for user activating destination change switch and acquiring entrance waiting time, i.e. modifying travel plan; also see para 0032 for selecting a different destination).
Komai does not explicitly teach a step of transmitting a second request to the server when the point other than the stoppage points is designated by the user operation, the second request 
	However, in the same field of endeavor, Sweeney teaches the user searching for a new destination on the map whereas the new destination is not pre-determined, and a new route is generated to guide the vehicle to the new destination (see at least Sweeney, para 0076-0077).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Komai to include a step of transmitting a second request to the server when the point other than the stoppage points is designated by the user operation, the second request being a request to modify the travel plan so that the specific vehicle goes by way of the designated point as an additional stoppage point and the user gets on the specific vehicle or gets off the specific vehicle at the additional stoppage point as disclosed by Sweeney to go to a different destination or pick up a different passenger at another location (Sweeney, para 0019).
As to Claim 2, Komai in view of Sweeney teaches the program according to claim 1.
Sweeney further teaches wherein, in the operation step, the point other than the stoppage points is selectable from one or more candidate points where the specific vehicle is to stop (see Sweeney, para 0042 for a touch screen, para 0076 for inputting destination change request, touch a location on the map to request destination change).
As to Claim 3, Komai in view of Sweeney teaches the program according to claim 1. 
Sweeney further teaches wherein: in the operation step, the point other than the stoppage points is selectable from an area other than a particular area on a map; and the particular area is an area within a predetermined distance from the stoppage points or a divisional area including see at least Sweeney, para 0019, the new destination may be in area difficult for autonomous vehicles to travel to, in comparison with the predetermined destinations in areas accessible by autonomous vehicle; also see para 0060).
As to Claim 4, Komai in view of Sweeney teaches the program according to claim 1. 
Sweeney further teaches wherein, in the operation step, the point other than the stoppage points is selectable from an area other than a stopping prohibition area on a map (see at least Sweeney, para 0060, feasibility indicator and higher feasibility score indicates more difficulty to travel to the destination, the max feasibility score is 1, also see para 0061).
As to Claim 5, Komai in view of Sweeney teaches the program according to claim 1.
Sweeney further teaches causing the information processing device to execute: 
a step of receiving information about a modified travel plan, the information being transmitted from the server in response to the second request (see at least Sweeney, para 0075-0077, destination change request and display a route to new destination; also see para 0039-0041 and Fig. 1), 
a third display step of displaying, on the screen, the stoppage points, the additional stoppage point, and at least part of a modified travel route passing through the stoppage points and the additional stoppage point, based on the information about the modified travel plan (see at least Sweeney, Fig. 5); and 
a step of transmitting, to the server, a third request to reflect modifications on the travel plan or a fourth request to discard the modifications (see at least Sweeney, para 0075-0077, confirming destination change request).
As to Claim 6, Komai in view of Sweeney teaches the program according to claim 1.

a step of determining, as a reference point, a current point of the information processing device or a point designated on a map based on a user operation (see at least Sweeney, para 0075-0077 and Fig. 5, the starting point is displayed based on a user operation), 
a second display step of displaying the reference point in a wide area map on the screen before the first display step, wherein, in the first display step, the reference point, the stoppage points, and the at least part of the travel route are displayed in a narrow area map on the screen (see at least Sweeney, para 0075-0077 and Fig. 5, map with the path from the starting point to the destination and user selected point, i.e. wide area map, and map with current location to new destination, i.e. narrow area map).
As to Claim 7, Komai teaches a program for causing a server configured to manage a travel plan of a specific vehicle to execute: 
a step of transmitting information about the travel plan to an information processing device (see at least para 0020, map information and the calculated guide route, destination, current position on the map, also see para 0013 for traffic information from roadside apparatus); 
a step of waiting for a first request or a second request from the information processing device (see at least para 0023 for waiting till setting switch is activated by the user; para 0030 for waiting for activating the destination change switch, also see para 0031-0032); 
a step of, upon receipt of the first request, making modifications to the travel plan and reflecting the modifications on the travel plan so that a user of the information processing device gets on the specific vehicle or gets off the specific vehicle at a stoppage point designated by the first request (see at least para 0030-0031 for user activating destination change switch and acquiring entrance waiting time, i.e. modifying travel plan; also see para 0032 for selecting a different destination). 
Komai does not explicitly teach a step of, upon receipt of the second request, determining whether or not to cause the specific vehicle to go by way of a point designated by the second request as an additional stoppage point; a step of, when the server determines to cause the specific vehicle to go by way of the point thus designated as the additional stoppage point, modifying the travel plan so that the specific vehicle goes by way of the additional stoppage point and the user gets on the specific vehicle or gets off the specific vehicle at the additional stoppage point; and a step of, when the server determines not to cause the specific vehicle to go by way of the point thus designated as the additional stoppage point, notifying the information processing device of rejection of the second request.
	However, in the same field of endeavor, Sweeney teaches the user searching for a new destination on the map whereas the new destination is not pre-determined (see at least Sweeney, para 0076-0077), determine a feasibility score and compare the feasibility score with a threshold, when the threshold condition is satisfied, the operation can determine to include a candidate destination as a suggested destination, and when the condition is not satisfied, the operation can indicate the requested destination is not feasible and prompt the passenger to input a new destination change request (see at least Sweeney, para 0065-0068, Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Komai to include a step of, upon receipt of the second request, determining whether or not to cause the specific vehicle to go by way of a point designated by the second request as an additional stoppage point; a step of, when the server determines to cause the specific vehicle to go by way of the point thus Sweeney, para 0019).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YUEN WONG/Primary Examiner, Art Unit 3667